Citation Nr: 0603343	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee internal derangement with 
degenerative changes, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a fracture of the right fifth 
metacarpal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from December 1942 to 
January 1943 and from April 1944 to October 1963.

In a January 1965 VA rating decision, service connection was 
granted for internal derangement of the right knee and for 
fracture residuals, fifth metacarpal, right hand. 

In a June 2002 rating decision, the RO denied the veteran's 
claims of entitlement to increased ratings for the service-
connected right knee disability and right fifth metacarpal 
fracture residuals.  The veteran indicated disagreement with 
that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in August 2003.

In January 2006, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to his advancing 
age.  See 38 C.F.R. § 20.900(c) (2005).

Issues not on appeal

In September 2001, the veteran requested service connection 
for right hip and right pelvis disabilities, apparently as 
secondary to his service-connected right knee disability.  
Those claims have not been addressed by the RO, and therefore 
they are not on appeal before the Board.  Those issues are 
accordingly referred to the RO for action as appropriate.



FINDINGS OF FACT

1.  Right knee degenerative changes are manifested primarily 
by x-ray evidence of arthritis, with full range of motion on 
clinical examination.

2.  Right knee internal derangement is manifested primarily 
by complaints of popping and giving way.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee internal derangement with degenerative changes so as to 
render impractical the application of the regular schedular 
standards.

4.  Service-connected residuals of a fracture of the right 
fifth metacarpal are currently asymptomatic as shown by 
clinical evaluation.

5.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
fracture of the right fifth metacarpal so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for right 
knee internal derangement with degenerative changes are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

2.  The criteria for an increased disability rating for the 
veteran's service-connected right knee internal derangement 
with degenerative changes on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2005).

3.  The criteria for a compensable evaluation for service-
connected residuals of a fracture of the right fifth 
metacarpal have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005).

4.  The criteria for an increased disability rating for the 
veteran's service-connected residuals of a fracture of the 
right fifth metacarpal on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected right knee internal derangement with 
degenerative changes, and a compensable evaluation for his 
service-connected residuals of a fracture of the right fifth 
metatarsal.  With regard to his knee, he alleges that his 
knee continued to "pop out of joint".  With regard to his 
right fifth metatarsal, he alleges that his right hand is 
unstable, causing him to be unable to write or use kitchen 
utensils.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the June 
2002 rating action and in the statement of the case issued in 
June 2003, of the relevant law and regulations pertaining to 
his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
January 2002 (with regard to his right knee disability) and 
in March 2002 (with regard to his right fifth finger 
disability).  These letters advised the veteran of the 
provisions relating to the VCAA.  In the January 2002 letter, 
he was advised that VA would make reasonable efforts to help 
him obtain evidence necessary to support his claim, and would 
try to help him obtain medical records, employment records, 
or records from other federal agencies.  He was specifically 
advised that he was to provide VA with enough information 
about these records so that they could be requested from the 
person or agency who had them, and that he was to tell VA 
about any additional information or evidence that he wanted 
VA to attempt to obtain on his behalf.  He was furnished with 
VA Form 21-4142, Authorization for Release of Information.  
In the March 2002 letter, he was specifically advised that VA 
would obtain records of treatment accorded him at a VA 
medical center or outpatient clinic, or another government 
facility.  He was informed that VA would assist him in 
obtaining evidence of treatment at a private facility, and 
was again furnished with VA Form 21-4142; he was notified 
that he could also ask his doctor to provide the evidence 
directly to the RO.  He was specifically advised that VA 
"need[s] evidence which shows that your condition has 
worsened."  Each letter advised him that additional evidence 
was needed in support of his claims that his service-
connected conditions had worsened, thereby indicating to him 
that he could submit any additional evidence in support of 
his claim.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes the requirements of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), whereby the Court appeared 
to indicate that a claimant is to be provided with VCAA 
notice prior to adjudication of his or her claim.  The 
veteran's claim was initially considered by the RO in June 
2002, subsequent to the issuance of the VCAA letters in 
January and March 2002.  The timing requirements of Pelegrini 
have been satisfied.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records and the reports of VA examinations.  The veteran has 
not identified any existing and unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claims.  He was offered but 
declined the opportunity to present testimony at hearings at 
the RO and/or before a Veterans Law Judge.  There are no 
outstanding hearing requests.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected right knee internal derangement with 
degenerative changes, currently evaluated as 20 percent 
disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Schedular criteria

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (arthritis) and 5257 
(instability), and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2005).  See VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).  

Under Diagnostic Code 5257, impairment of the knee manifested 
by slight recurrent subluxation or lateral instability is 10 
percent disabling, impairment of the knee manifested by 
moderate recurrent subluxation or lateral instability is 20 
percent disabling, and impairment of the knee manifested by 
severe recurrent subluxation or lateral instability is 30 
percent disabling.  

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 
See 38 C.F.R. § 4.6 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 percent is for application for each major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rate as 
follows:

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  See also 38 
C.F.R. § 4.45 [the knee is considered to be a major joint].

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is noncompensable, leg flexion limited to 45 degrees is 10 
percent disabling, leg extension limited to 30 degrees is 20 
percent disabling, and leg flexion limited to 15 degrees is 
30 percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, leg extension 
limited to 5 degrees is noncompensable, leg extension limited 
to 10 degrees is 10 percent disabling, leg extension limited 
to 15 degrees is 20 percent disabling, leg extension limited 
to 20 degrees is 30 percent disabling, leg extension limited 
to 30 degrees is 40 percent disabling, and leg extension 
limited to 45 degrees is 50 percent disabling.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right knee disability, internal derangement 
with degenerative changes, which is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); see also Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  However, the Court has held 
that, where, as here, entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, 
although the Board has considered the entire evidentiary 
record, it has focused on the more recent medical evidence, 
including VA examination reports and outpatient treatment 
records.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service connected disability is deemed to 
encompass internal derangement of the knee, which the 
evidence shows is manifested by complaints by the veteran of 
right knee "popping" and "giving way." The veteran's right 
knee disability is currently rated by the RO under Diagnostic 
Code 5257.  As indicated above, this diagnostic code pertains 
to impairment of the knee manifested by subluxation or 
instability.  Diagnostic Code 5257 is accordingly an 
appropriate diagnostic code by which to evaluate the 
veteran's right knee disability.

The veteran's right knee disability is also deemed to 
encompass, for rating purposes, degenerative changes, which 
changes have been clinically identified by X-ray studies.  
Degenerative changes (arthritis) are rated under Diagnostic 
Code 5003 in accordance with limitation of motion of the 
affected joint or joints.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic 
Codes 5260 and 5261 are those diagnostic codes that pertain 
to range of motion of the knee, and are accordingly for 
application. 

As indicated above, the VA General Counsel has concluded that 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (arthritis) and 5257 
(instability).  Accordingly, Diagnostic Codes 5257, 5003, 
5260 and 5261 are deemed by the Board to be the most 
appropriate codes with regard to the veteran's claim for an 
increased rating for his service-connected right knee 
disability.  The Board can identify nothing in the evidence 
to suggest that another diagnostic code or codes would be 
more appropriate, and the veteran has not requested that 
another diagnostic code be used.  

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board 
has considered the entire evidentiary record, it has focused 
on the more recent medical evidence, including VA examination 
reports and outpatient treatment records.

The most recent evaluation of the veteran's right knee 
disability, which is the report of a VA examination conducted 
in April 2002, shows that he complained of "giving out" and 
daily flare-ups.  On examination, there was tenderness over 
the medial joint line  This report also shows that there was 
no dislocation or recurrent subluxation.  Strength was 5/5 
with knee flexion and extension, and knee motion ranged from 
0 (zero) degrees of flexion to 140 degrees of extension.  The 
examiner noted that the veteran was able to ambulate without 
a limp.  

As was previously noted, VA is to rate knee arthritis 
(limitation of motion) and knee instability separately.  The 
Board will proceed to do so.

(i.)  Diagnostic Code 5257

With regard to right knee instability, the veteran has 
complained of his right knee giving way.  However, on 
examination in April 2002 there was no subluxation or 
dislocation, and strength was recorded as 5/5, or full.  

The Board notes that medical evidence dated subsequent to 
April 2002, although indicating treatment for various 
disabilities, does not show that the veteran was accorded 
treatment for right knee complaints, or that there was an 
increase in disability above that shown on April 2002 
examination.  The veteran's complaints in August 2003, to the 
effect that the knee "popped out of joint", were in essence 
acknowledged in April 2002, when he indicated to the examiner 
that his knee gave way; the examination was conducted with 
this complaint noted.

In the absence of clinical findings of right knee impairment 
resulting from subluxation or instability, the Board 
concludes that the veteran's right knee disability, as 
evaluated pursuant to Diagnostic Code 5257, is manifested by 
complaints of instability, without objective evidence 
thereof; and productive of no more than slight impairment.  
Under Diagnostic Code 5257, impairment of the knee manifested 
by slight recurrent subluxation or lateral instability is 
deemed to be 
10 percent disabling.

(ii)  Diagnostic Code 5003

Under the diagnostic criteria pertinent to ranges of knee 
motion, the right knee range of motion exhibited by the 
veteran on examination, shown to range from zero (0) degrees 
to 140 degrees, is normal (and thus noncompensable) for both 
extension (Diagnostic Code 5261) and flexion (Diagnostic Code 
5260); see 38 C.F.R. § 4.71, Plate II.  

X-rays of the right knee taken in April 2002 in conjunction 
with the VA examination revealed moderate to marked 
osteoarthritic changes.  Under Diagnostic Code 5003, 
arthritis of the knee is awarded a 10 percent rating when 
limitation of motion of the affected joint is not shown.  
Thus, while there is no limitation of right knee motion, a 10 
percent rating can be assigned pursuant to the fact that 
there is X-ray evidence of degenerative changes.  
Accordingly, a 10 percent disability rating is appropriate 
for right knee arthritis, under Diagnostic Code 5003. 

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2005).

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

With reference to arthritis, the objective evidence of record 
indicates that on examination in April 2002 strength in the 
right lower extremity was 5/5 and the veteran manifested full 
or normal knee movement.  No DeLuca factors have been 
clinically identified subsequently.  Accordingly additional 
compensation may not be assigned under 38 C.F.R. §§ 4.40. 
4.45 and/or 4.59.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for treatment for his right knee 
disability.  While the veteran was hospitalized in April 
2001, such hospitalization was rendered subsequent to a 
fracture of the right pelvis.  [The Board notes that the 
veteran has contended that the fall that caused his right 
pelvis fracture was due to his right knee giving way; his 
claim for service connection for right pelvis disability has 
been referred to the RO in the Introduction above.]  

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
The veteran has not alleged that his right knee disability 
renders him unemployable, nor does a review of the record 
indicate otherwise.  It does not appear that the veteran, who 
is 83 years of age, has worked for many years.  The Board 
notes that he indicated on a VA Form 21-527, Income-Net Worth 
and Employment Statement, submitted in May 1978 in 
conjunction with a claim for VA pension, that he had been a 
farmer and an operator of a liquor store, and that he had 
been totally disabled as of May 1978.  The evidence does not, 
however, demonstrate that he stopped working because of his 
right knee disability, or that he is precluded from 
employment due to his right knee disability.

In any event, any occupational impairment specifically 
resulting from his right knee disorder is specifically 
contemplated in the 20 percent rating currently assigned for 
that disability.   See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected right knee disorder presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

In summary, the Board finds that a rating of 10 percent is 
appropriate for right knee instability under Diagnostic Code 
7257, and a separate 10 percent rating is appropriate for 
right knee arthritis under Diagnostic Code 5003.  These two 
ratings, when added, total 20 percent; the Board therefore 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased rating, in excess of the 
20 percent rating current assigned therefor, for his right 
knee disorder, characterized for rating purposes as internal 
derangement with degenerative changes.  



2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a fracture of the right fifth 
metacarpal.

Pertinent law and regulations

The law and regulations pertinent to increased disability 
ratings are set forth above and need not be repeated.

Schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230, any limitation 
of motion of the little finger of either the major or minor 
hand is noncompensable (zero percent disabling).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, favorable or 
unfavorable ankylosis of the little finger, of either the 
major or the minor hand, is likewise noncompensable.  Use of 
this diagnostic standard also requires consideration as to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

Analysis

Assignment of diagnostic code

The veteran's right fifth metacarpal fracture residuals are 
currently rated by the RO under Diagnostic Code 5227 [ring or 
little finger, ankylosis of].  However, Diagnostic Code 5230 
[ring or little finger, limitation of motion] is more 
appropriate.  There is no evidence of ankylosis.  Ankylosis 
is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

The Board can identify nothing in the evidence to suggest 
that any other diagnostic code or codes would be more 
appropriate, and the veteran has not requested that any other 
diagnostic code be used.

Schedular rating

The report of a June 2002 VA examination shows that the 
veteran underwent examination of his right hand; by 
implication, disability of his right fifth finger, and 
residuals of a fracture thereof, would have been discerned at 
that time.  The veteran denied any pain or stiffness in his 
hand, indicated that there were no periods of flare up, and 
denied the use of medication for any right hand problem.  On 
examination in June 2002, there were no obvious right hand 
deformities, and the examiner indicated that it was her 
medical opinion that the veteran had no residual 
complications of any injury to his right hand.  

The Board further notes that the veteran's claims file is, in 
fact, devoid of post-service findings pertinent to a 
disability of the right fifth finger.  Service connection for 
residuals of a fracture of the right fifth metacarpal was 
granted in January 1965 based on review of the veteran's 
service medical records showing a simple fracture of the 
right fifth metacarpal in July 1947.  The report of a VA 
examination conducted in November 1964, following the 
veteran's separation from service the previous year, does not 
show any complaints of right fifth finger disability, nor are 
there any findings relating thereto.  

The Board acknowledges that the veteran, in the course of 
this appeal, has alleged that he is unable to write or hold 
utensils due to his hand being unstable.  There is no medical 
evidence, however, demonstrating that such significant level 
of disability exists, or that any inability of the veteran to 
grip objects such as utensils is a manifestation of the 
service-connected right fifth metacarpal disability.  

It appears from the medical record that the veteran has 
significant none service-connected right upper extremity 
disorders,  including right shoulder tendonitis and residuals 
of a right forearm fracture.   To the extent that the veteran 
contends any right upper extremity weakness is due to the 
service-connected fracture of the fifth metacarpal, it is now 
well established that as a lay person without medical 
training, he is not competent to comment on medical matters 
such cause of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the veteran's claim are not competent medical evidence.  

In brief, the medical evidence demonstrates that the 
veteran's right fifth finger metacarpal disability is 
asymptomatic.  In any event, under Diagnostic Code 5230 any 
limitation of motion of the little finger is noncompensable.  

DeLuca considerations

As noted above, the Court has held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  38 C.F.R. § 4.40, 4.45 (2005); DeLuca, supra.  
With regard to the veteran's residuals of a fracture of the 
right fifth metacarpal, the evidence is without findings that 
this disability is productive of any impairment.  
Additional compensation for residuals of a fracture of the 
right fifth metacarpal based on functional impairment, 
accordingly, is not appropriate.

Extraschedular consideration

The means by which extraschedular consideration is accorded a 
service-connected disability are discussed above.  See 
38 C.F.R. § 3.321(b)(1) (2005).

With regard to the veteran's service-connected residuals of a 
fracture of the right fifth metacarpal, neither the veteran 
nor his representative has identified any factors that may be 
considered exceptional or unusual, and the Board has been 
similarly unsuccessful.  In addition, there is no evidence 
that the veteran has required any treatment, to include 
hospitalization, for this disability, or that there is any 
interference with employment beyond that contemplated in the 
schedular criteria, which is, as shown above, less than 
compensable.  

With particular regard to employability, the evidence 
indicates that he was last employed in 1978; he has not 
claimed that his right fifth metacarpal fracture residuals, 
which are in fact asymptomatic, in any manner caused him be 
become unemployed or that they impair any current 
occupational opportunities.

In short, the evidence does not support the proposition hat 
the veteran's service-connected residuals of a fracture of 
the right fifth metatarsal presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

Conclusion

In summary, for the reasons expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for his 
service-connected residuals of a fracture of the right fifth 
metatarsal.  The benefit sought on appeal is accordingly 
denied.


ORDER

An increased disability rating for service-connected right 
knee internal derangement with degenerative changes is 
denied.

An increased (compensable) evaluation for service-connected 
residuals of a fracture of the right fifth metatarsal is 
denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


